internal_revenue_service department of the treasury number release date washington dc index number 2207a person to contact telephone number refer reply to cc psi 4-plr-103368-00 date august legend taxpayer decedent daughters trust date stock state dear we received your letter dated date and prior correspondence requesting rulings regarding the proposed severance of a_trust this letter responds to that request facts decedent died testate on date article ninth of decedent’s last will and testament created a_trust trust to be funded with decedent’s residuary_estate under the terms of trust taxpayer is to receive all of the net_income from trust during her lifetime in addition the trustees of trust have the discretion to pay principal for taxpayer’s health and comfort on taxpayer’s death the assets remaining in trust are to be divided into equal shares for each daughter and held in further trust for the lifetime of each of the daughters each daughter is to receive the income from the daughter’s share during her lifetime the trustees have the discretion to distribute principal for the daughter’s support maintenance health and education each daughter has testamentary general_power_of_appointment over her share on decedent’s estate_tax_return decedent’s estate elected to treat trust as qualified_terminable_interest_property qtip as provided in sec_2056 trust has not yet been funded under the proposed transaction trust is to be severed into two separate trusts having identical terms to those set forth in article ninth of decedent’s will one trust trust a will contain only stock stock represents all of the interests in certain corporations owned by decedent at decedent’s death the other trust trust b will contain the remaining trust assets the severance of trust is authorized under the plr-103368-00 laws of state after the severance taxpayer proposes to assign her income_interest in trust a to daughters the following rulings have been requested the proposed funding of trust as two separate trusts as permitted by state law and the subsequent assignment of the qualifying_income interest in trust a to daughters will have no effect on the election under sec_2056 by the decedent’s estate to qualify trust for the federal estate_tax_marital_deduction nor the status of trust a and trust b as qualified_terminable_interest_property if taxpayer assigns taxpayer’s income_interest in trust a taxpayer will be deemed to have made a transfer of all of the property other than the qualifying_income interest under sec_2519 pursuant to sec_2207a taxpayer has the right to recover from daughters the amount_of_the_gift tax payable by taxpayer due to this deemed transfer as a result this transfer will be treated as a net_gift the amount_of_the_gift will equal the value of the entire property in trust a subject_to the qualifying_income interest determined on the date of disposition and reduced by the amount of gift_taxes taxpayer has the right to recover from daughters if taxpayer assigns taxpayer’s qualifying_income interest in trust a taxpayer will not be deemed to have made a gift of all or any portion of the property in trust b if taxpayer assigns her qualifying_income interest in trust a the value of her interest in trust b will not be valued at zero under sec_2702 if taxpayer assigns her qualifying_income interest in trust a the property in trust a that is deemed to be transferred under sec_2519 will not be included in taxpayer’s gross_estate under sec_2044 law and analysis sec_2056 allows an estate_tax_marital_deduction for qualified_terminable_interest_property under sec_2056 the term qualified_terminable_interest_property means property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which the qtip_election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals and no person has a power to appoint any part of the property to any person other than the surviving_spouse during the surviving spouse’s life sec_2044 provides that the value of the gross_estate shall include the value of any property in which the decedent had a qualifying_income_interest_for_life sec_2044 provides that paragraph a applies to any property if sec_2519 did not plr-103368-00 apply with respect to a disposition by the decedent of part or all of such property sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2502 provides that the payment of the gift_tax is the liability of the donor sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money or money’s worth the amount by which the value of the property exceeds the value of the consideration is deemed a gift sec_2519 provides that any disposition of all or part of a qualifying_income_interest_for_life in any property to which the section applies is treated as a transfer of all interests in the property other than the qualifying_income interest sec_2519 provides that paragraph a applies to any property if a deduction was allowed with respect to the transfer of such property to the donor under sec_2056 for gift_tax purposes sec_2207a provides that if for any calendar_year tax is paid under chapter with respect to any person by reason of property treated as transferred by such person under sec_2519 such person shall be entitled to recover from the person receiving the property the amount by which the total_tax for such year under chapter exceeds the total_tax which would have been payable under such chapter for such year if the value of such property had not been taken into account for purposes of chapter sec_25_2519-1 of the gift_tax regulations provides that a transfer of all or a portion of the income_interest of the spouse in qtip property is a transfer by the spouse under sec_2511 sec_25_2519-1 provides that the amount treated as a transfer under sec_2519 upon a disposition of all or part of a qualifying_income_interest_for_life in qtip property is equal to the fair_market_value of the entire property subject_to the qualifying_income interest determined on the date of the disposition including any accumulated income and not reduced by any amount excluded from total gifts under sec_2503 with respect to the transfer creating the interest less the value of the qualifying_income interest in the property on the date of the disposition the gift_tax consequences of the disposition of the qualifying_income interest are determined separately under sec_25_2511-2 sec_25_2511-2 provides that the gift_tax is a primary and personal liability of the donor is an excise upon the donor’s act of making the transfer is measured by the value of the property passing from the donor and attaches regardless of the fact that the identity of the donee may not then be known or ascertainable revrul_75_72 1975_1_cb_310 holds that gift_tax imposed on a transfer that is paid_by the donee may be deducted from the value of the transferred property in determining the amount_of_the_gift if it is established that the payment of the tax by the donee or from the property itself is a condition of the transfer if at the time of the plr-103368-00 transfer the gift is made subject_to a condition that the gift_tax is to be paid_by the donee or out of the transferred property then the donor receives consideration for the transfer in the amount_of_the_gift tax to be paid_by the donee thus under sec_2512 the value_of_the_gift is measured by the fair_market_value of the property passing from the donor minus the amount_of_the_gift tax to be paid_by the donee revrul_81_223 1981_2_cb_189 holds that in determining the amount_of_the_gift the tax_liability assumed by the donee may be deducted from the value of the transferred property if the payment of the tax by the donee is a condition of the transfer although sec_2502 provides that the tax on the gift is the liability of the donor in revrul_75_72 and revrul_81_223 the burden of the tax was shifted to the donees by agreement the amount_of_the_gift on which the gift_tax was computed was reduced by the amount of gift_tax paid_by the donee as discussed above with respect to the gift_tax imposed as a result of a transfer under sec_2519 sec_2207a statutorily shifts the burden but not the liability for paying the gift_tax to the donee in reimbursing the donor for the gift_tax paid pursuant to the statute the donee provides consideration for the gift the donee’s payment inures to the benefit of the donor because it reimburses the donor for gift_tax that the donor was liable for and would otherwise be required to pay out of the donor’s own funds see revrul_75_72 accordingly net_gift treatment of a transfer under sec_2519 is implicit under sec_2207a sec_2702 provides special valuation rules in the case of transfers of interests in trusts under sec_2702 whether a transfer of an interest in trust to or for the benefit of a member of the transferor’s family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or any applicable_family_member shall be determined as provided in paragraph a paragraph a provides that the value of any retained_interest that is not a qualified_interest shall be treated as being zero the value of any retained_interest that is a qualified_interest is determined under sec_7520 based on the above we conclude the proposed funding of trust as two separate trusts as permitted by state law and the subsequent assignment of the qualifying_income interest in trust a to daughters will have no effect on the election under sec_2056 by the decedent’s estate to qualify trust for the federal estate_tax_marital_deduction nor the status of trust a and trust b as qualified_terminable_interest_property if taxpayer assigns taxpayer’s income_interest in trust a taxpayer will be deemed to have made a transfer of all of the property other than the qualifying_income interest under sec_2519 pursuant to sec_2207a taxpayer has the right to recover from daughters the amount_of_the_gift tax payable by taxpayer due to this plr-103368-00 deemed transfer as a result this transfer will be treated as a net_gift the amount_of_the_gift will equal the value of the entire property in trust a subject_to the qualifying_income interest determined on the date of disposition and reduced by the amount of gift_taxes taxpayer has the right to recover from daughters taxpayer’s gift_tax liability for her transfer of her qualifying_income interest in trust a will be determined under sec_25_2511-2 if taxpayer assigns taxpayer’s qualifying_income interest in trust a taxpayer will not be deemed to have made a gift of all or any portion of the property in trust b because trust b will be established and funded as a separate trust and will not be affected by taxpayer’s assignment of her qualifying_income interest in trust a if taxpayer assigns her qualifying_income interest in trust a the value of her interest in trust b will not be valued at zero under sec_2702 because trust b will be established and funded as a separate trust and will not be affected by taxpayer’s assignment of her qualifying_income interest in trust a if taxpayer assigns her qualifying_income interest in trust a the property in trust a that is deemed to be transferred under sec_2519 will not be included in taxpayer’s gross_estate under sec_2044 because of the application of sec_2044 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely associate chief_counsel passthroughs and special industries by katherine a mellody senior technician reviewer branch enclosure copy for sec_6110 purposes
